UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 10-Q (Mark One) (x) QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2013 OR () TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period of to Commission File Number000-53935 Harvard Illinois Bancorp, Inc. (Exact name of Registrant as specified in its charter) Maryland 27-2238553 (State or other jurisdiction of incorporation) (I.R.S. Employer Identification Number) 58 N. Ayer Street Harvard, IL (Address of principal executive office) (Zip Code) Registrant’s telephone number, including area code:(815) 943-5261 Indicate by check mark whether the Registrant: (1) has filed all reports required to be filed by Sections 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. (x)Yes ()No Indicate by check mark whether the Registrant has submitted electronic and posted on its corporate website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period the registrant was required to submit and post such filings). (x)Yes ()No Indicate by check mark whether the Registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of large accelerated filer”, “accelerated filer” and “smaller reporting Company” in Rule 12b-2 of the Exchange Act. ()Large Accelerated Filer ()Accelerated Filer ()Non-Accelerated Filer (x)Smaller Reporting Company Indicate by check mark whether the Registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). ()Yes (x)No As of May 15, 2013, 829,850 shares of the Registrant’s common stock, par value $0.01 per share, were issued and outstanding. 1 HARVARD ILLINOIS BANCORP, INC. FORM 10-Q FOR THE QUARTERLY PERIOD ENDED MARCH 31, 2013 TABLE OF CONTENTS Page PART I FINANCIAL INFORMATION Item 1. Financial Statements Consolidated Balance Sheets 3 Consolidated Statements of Income 4 Consolidated Statements of Comprehensive Income 5 Consolidated Statements of Stockholders’ Equity 6 Consolidated Statements of Cash Flows 7 Notes to the Consolidated Financial Statements 8 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 40 Item 3. Quantitative and Qualitative Disclosures About Market Risk 55 Item 4. Controls and Procedures 55 PART II OTHER INFORMATION 56 Item 1. Legal Proceedings 56 Item 1A. Risk Factors 56 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 56 Item 3. Defaults Upon Senior Securities 56 Item 4. Mine Safety Disclosures 56 Item 5. Other Information 56 Item 6. Exhibits 56 Signatures 57 2 PART I – FINANCIAL INFORMATION ITEM 1 – FINANCIAL STATEMENTS HARVARD ILLINOIS BANCORP, INC. CONSOLIDATED BALANCE SHEETS (Dollars in thousands) (Unaudited) March 31, December 31, Assets Cash and due from banks $ $ Interest-bearing demand deposits in banks Securities purchased under agreements to resell Cash and cash equivalents Interest-bearing deposits with other financial institutions Available-for-sale securities Held-to-maturity securities, at amortized cost (estimated fair value of $1,055 and $1,314 at March 31, 2013 and December 31, 2012, respectively) Loans, net of allowance for loan losses $2,550 at March 31, 2013 and December 31, 2012 Premises and equipment, net Federal Home Loan Bank stock, at cost Foreclosed assets held for sale Accrued interest receivable Deferred income taxes Bank-owned life insurance Loan servicing rights Other Total assets $ $ Liabilities and Equity Liabilities Deposits Demand $ $ Savings, NOW and money market Certificates of deposit Total deposits Federal Home Loan Bank advances Advances from borrowers for taxes and insurance Deferred compensation Accrued interest payable 30 29 Other Total liabilities Commitments and Contingencies — — Stockholders’ Equity Preferred stock, $.01 par value, 1,000,000 shares authorized, no shares issued or outstanding — — Common stock, $.01 par value, 30,000,000 shares authorized; 829,850 and 816,076 shares issued and outstanding at March 31, 2013 and December 31, 2012 8 8 Additional paid-in capital Unearned ESOP shares, at cost ) ) Amount reclassified on ESOP shares ) ) Retained earnings Accumulated other comprehensive income, net of tax 1 7 Total stockholders’ equity Total liabilities and stockholders’ equity $ $ See accompanying notes to the consolidated financial statements. 3 HARVARD ILLINOIS BANCORP, INC. CONSOLIDATED STATEMENTS OF INCOME (Dollars in thousands) (Unaudited) Three Months Ended March 31, Interest and Dividend Income Interest and fees on loans $ $ Securities Taxable 34 45 Tax-exempt 9 — Securities purchased under agreements to resell 44 42 Other 21 25 Total interest and dividend income Interest Expense Deposits Federal Home Loan Bank advances 72 89 Total interest expense Net Interest Income Provision for Loan Losses Net Interest Income After Provision for Loan Losses Noninterest Income Customer service fees 74 69 Brokerage commission income 1 9 Net realized gains on loan sales 92 Losses on other than temporary impairment of equity securities — (1 ) Loan servicing fees 49 53 Bank-owned life insurance income, net 28 32 Other 2 3 Total noninterest income Noninterest Expense Compensation and benefits Occupancy Data processing 80 Professional fees Marketing 30 14 Office supplies 10 13 Federal deposit insurance 33 37 Indirect automobile loan servicing fee 23 25 Foreclosed assets, net 59 Other 73 95 Total noninterest expense Income Before Income Taxes Provision (Benefit) for Income Taxes 14 ) Net Income $ $ Earnings Per Share Basic (Note 4) $ $ Diluted See accompanying notes to the consolidated financial statements. 4 HARVARD ILLINOIS BANCORP, INC. CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME (Dollars in thousands) (Unaudited) Three Months Ended March 31, Net Income $ $ Other Comprehensive Income Unrealized appreciation (depreciation) on available-for-sale securities, net of taxes of $(3) and $4, for 2013 and 2012, respectively (6 ) 7 Less: reclassification adjustment for loss on other-than-temporary impairment of equity securities included in net income, net of taxes of $0, for 2013 and 2012 — (1
